Citation Nr: 1545120	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-14 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to October 1978.
The Veteran's tinnitus claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in November 2012.  A subsequent June 2013 rating decision then denied, in pertinent part, the tinnitus and sleep disorder claims.  The Veteran filed a NOD in July 2013, appealing both denials.  The RO issued a Statement of the Case (SOC) on both issues in March 2014.  In April 2014, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The Board notes that additional medical evidence was submitted into the record following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the March 2014 SOC.  This new evidence has not been reviewed by the AOJ, and a waiver of review of this evidence by the Veteran or his representative is not of record.  However, under section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the veteran explicitly requests AOJ consideration.  38 U.S.C.A. § 7105(e) (West 2014).  Here, the Veteran's Substantive Appeal was submitted on April 2014 and the Veteran has not explicitly requested AOJ consideration.  Therefore, the claims do not need to be remanded solely for consideration of such new evidence.  Id.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

The Veteran's tinnitus was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.


CONCLUSION OF LAW

Service connection for tinnitus is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in July 2012 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claim in the October 2012 rating decision.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in September 2012 and June 2013, the results of which have been included in the claims file for review.  The examinations involved reviews of the claims file, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for tinnitus.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including organic diseases of the nervous system will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   The United States Court of Appeals for Veterans Claims (Court) recently issued a decision adding tinnitus (as an organic disease of the nervous system) to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015).  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102 (2015).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examinations in September 2012 and June 2013, the Veteran was diagnosed with tinnitus.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, the Veteran's STRs are silent for documentation of the disorder.  The records reveal no complaints or treatment related to the Veteran's tinnitus.  At his military separation examination, tinnitus was not documented.  However, the Veteran's DD-214 Form documents that his Military Occupational Specialty (MOS) was Combat Engineer.  The Veteran also received training with rifles.  Thus, the Veteran is presumed to have been exposed to excessive noise during his active military service, as he alleges.  The Veteran's active military service ended in October 1978.

The first post-service relevant complaint of tinnitus was in an October 2011 VA Medical Center (VAMC) treatment record, which documented that the Veteran had tinnitus.  The Veteran did not report at that time that his tinnitus had been present since his active military service.  At his September 2012 and June 2013 VA examinations, the Veteran reported that his tinnitus began approximately fifteen years ago (i.e., 1997/1998).  Again, the Veteran's active duty ended in 1978.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinions of record are negative.  

Specifically, on VA examination in September 2012, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's current tinnitus was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  The examiner reasoned that there was no significant shift in the Veteran's hearing in either ear to indicate any damage to the auditory system by noise while on active duty.  The examiner noted that the Veteran reported an onset of tinnitus fifteen years ago, which was more than fifteen years post-active duty.  The examiner stated that research does not support late onset noise-induced damage to the auditory system and subsequent tinnitus.  In forming the opinion, the examiner also noted the Veteran's exposure to demolition, explosions, turbo vehicles, and gunfire during his three years in the active military service, and his post-service occupations.

The Veteran was afforded another VA examination in June 2013.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's current tinnitus was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  The examiner reasoned that the Veteran separated from the Army with normal hearing.  The examiner stated that there was no evidence in the research literature to support delayed onset for noise-induced hearing loss and/or tinnitus.  The examiner also considered the Veteran's lay statements made at the examination, in which the Veteran reported an onset of approximately fifteen years ago for his current tinnitus.

The VA examiners clearly reviewed the STRs and other evidence in the claims folder.  They provided medical opinions that are supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of these opinions in the claims file.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection for tinnitus is not warranted.

The Veteran reports continuous symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 2011, over thirty years after the Veteran's military separation in 1978.  When the Veteran was first treated post-service in 2011, he did not indicate that his tinnitus had been present since his active military service.  Further, the STRs do not show that the Veteran developed chronic tinnitus during his active military service.  The STRs do not document any complaints of or treatment for tinnitus.  Additionally, the Veteran himself reported to the VA examiners that his tinnitus did not begin until fifteen years ago (i.e., 1997/1998).  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for organic diseases of the nervous system, to include tinnitus.  As stated above, the earliest post-service medical treatment records are dated from 2011, and the Veteran was separated from the active duty in 1978.  No diagnosis of tinnitus was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Here, the Veteran is competent to report that he was exposed to excessive noise during his active military service, that he experienced tinnitus in service, and that he continues to experience tinnitus.  However, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of his tinnitus to be credible, since his STRs make no reference to tinnitus, and since the Veteran himself reported that his tinnitus began fifteen years ago (i.e., 1997/1998), almost twenty years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show tinnitus during or immediately after his active military service, which contains only negative nexus opinions, and which fails to show any complaint of or treatment for tinnitus until 2011, over three decades after his separation from the active duty in 1978.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for tinnitus.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for tinnitus is not warranted.


ORDER

The claim of entitlement to service connection for tinnitus is denied.


REMAND

In conjunction with his service connection claim for a sleep disorder, the Veteran was scheduled for a VA sleep study in March 2013.  In a March 2013 statement, the Veteran's representative requested that the sleep study be rescheduled for a VA facility closer to the Veteran's home, as the current study was scheduled for a facility seven hours from the Veteran's home.  Accordingly, the March 2013 VA sleep study was cancelled; however, it was never rescheduled.  The Veteran was then afforded a VA psychiatric examination in April 2013.  The April 2013 VA examiner did not diagnose the Veteran with a current psychiatric or sleep disorder.  However, the Veteran's VA treatment records document sleep problems and treatment with medication, but do not contain any sleep studies or diagnoses.  The Veteran's October 1978 exit Report of Medical History also documents bad/troubled sleep.  To date, the Veteran has not been afforded the previously scheduled VA sleep study or a VA sleep examination.  Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate.   See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that a remand is required for the Veteran to be afforded the previously scheduled VA sleep study and thereafter, another VA medical nexus opinion based on this new evidence.  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed insomnia/sleep disorder.  The Veteran must be scheduled for an overnight sleep study in conjunction with the examination.  The VA examiner should thoroughly review the Veteran's VA file, particularly the STRs and lay statements.  The VA examiner should note that this action has been accomplished in the VA examination report. 

The VA examiner is asked to address the following:

a) Does the Veteran have a current diagnosis related to his complaints of insomnia?

b) If so, is it at least as likely as not (50 percent or greater probability) that the currently diagnosed sleep disorder was incurred in or caused by his active military service?  In forming the medical opinion, the VA examiner is asked to address the complaints of bad/troubled sleep on the Veteran's October 1978 exit Report of Medical History.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science that applies to this case, which may reasonably explain the medical guidance in the study of this case. 

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  After the above action has been completed, readjudicate the Veteran's sleep disorder claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


